DETAILED ACTION
Restriction/Election 
Requirement Withdrawn
Applicant’s arguments dated February 18, 2021, which were submitted with respect to the Requirement for Restriction and Election, were considered in light of Applicant’s provisional amendments.  Representative D. Looijen, Reg. No. 64,779, made a provisional election, which was traversed due to the provisional amendments that were filed and make the different groups co-extensive in scope. The provisional amendment is entered and as a result, the requirement for restriction is withdrawn.  
All pending claims are being considered by the examiner in the course of this office action.

Notice of Pre-AIA  or AIA  Status
Claims 1-7, 11-16, 20-26, 29-36, and 38-39 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Claim 1-7, 11-16, 20-26, 29-36, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-24 of copending Application No.16/292038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards the use of thermographic image analysis of tape layup.
Claim 1-7, 11-16, 20-26, 29-36, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-24 of copending Application No.16/292055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards the use of thermographic image analysis of tape layup. 
Claim 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.16/292004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards a method for controlling and inspecting a tape layup using IR image data and tolerance conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, 21, 30, 34-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”).

Consider Claims 1, 12, 21, and 30. 
Pham teaches: 
-; 1. (Withdrawn - Currently Amended) A method for performing inspection of a tape layup, the method comprising: / 12. (Currently Amended) A method for determining applied tape boundaries, the method comprising: / 21. (Original) A non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method for performing tape layup inspection, the method comprising: / 30. (Original) A tape layup end detection system comprising: a head of a tape layup machine, comprising: (Pham: [0019], [0025], [0029]-[0030], [0034] Figures 1-4, [0029] The processor 102 may include the display device 110 for displaying one or more thermal images of a composite layup 164 to allow an operator to visually observe the real-time thermal images 188 (e.g., video) recorded by the infrared camera 182 such as during operation of the automated fiber placement machine 150. The processor 102 may additionally include a comparator 104 which may be configured to determine whether a tow 154 is missing from the tow band 160 by comparing a heat signature 190 of the composite layup 164 in a real-time thermal image 188 (FIG. 4) to the heat signature 190 of a composite layup 164 in a baseline thermal image 186 (FIG. 3) as described below.)
-; 1. laying up lanes of tape onto a surface of a laminate; / 12. laying up lanes of tape onto a surface of a laminate; / 21. laying up lanes of tape onto a surface of a laminate; / (Pham [0019] applying a prepreg tow band 160 or prepreg composite tape onto a substrate 166, [0020] each one of the tow bands 160 may be comprised of a plurality of individual tows 154, Pham [0034] applying courses 162 of tow band 160 to a substrate 166)
-; 1. applying heat to tack the lanes of tape to the surface of the laminate; and / 12. applying heat to tack the lanes of tape to the surface of the laminate; / 21. applying heat to tack the lanes of tape to the surface of the laminate; / 30. a heater that applies heat to tack the lanes of tape to the surface; (Pham [0023] preheat the substrate 166 surface prior to the tow band 160 contacting the substrate 166. The heat in the substrate 166 may increase the tack or adhesion between the tow band 160 and the substrate 166)
-; 1. generating thermographic images of the lanes of tape as applied to the surface of the laminate. / 12. generating thermographic images of the lanes of tape as applied to the surface of the laminate; / 21. generating thermographic images of the lanes of tape as applied to the laminate; / 30. an infrared camera disposed downstream of the tape dispensers that generates thermographic images of the lanes of tape as applied to the laminate; (Pham [0024] generate a real-time thermal image 188 of the composite layup 164 during the application of the tow band 160 to the substrate 166)
-; 12. analyzing contrast within the thermographic images to identify the lanes of tape; and / 21. analyzing contrast within the thermographic images to identify the lanes of tape; / 30. and a controller that analyzes contrast within the thermographic images to identify the lanes of tape, (Pham: [0026] reveal a localized difference 192 in the heat signature 190 of the area of the missing tow 194 relative to the remainder of the tow band 160) to identify the lanes of tape (Pham [0036] identify a longitudinal position (not show) and/or a lateral position (e.g., a course location 210--FIG. 4) of the missing tow 194)
-; 12. reporting locations of ends of the lanes of tape, based on boundaries depicted in the thermographic images./ 21. and reporting locations of ends of the lanes of tape, based on boundaries depicted in the thermographic images. / 30. and reports locations of ends of the lanes of tape, based on boundaries depicted in the thermographic images. (Pham [0026] determine whether a tow 154 is missing from a tow band 160 by comparing a heat signature 190 of the composite layup 164 in the real-time thermal image 188 to the heat signature 190 of a composite layup 164 of the baseline thermal image 186. [0034] In FIG. 4, the processor 102 may be configured to identify a location and/or position of a missing tow 194 such as by reference to a reference point 204 of the composite layup 164. The processor 102 may be configured to identify a location of the opposite ends of the missing tow 194 with regard to the reference point 204 associated with the NC program. In an embodiment, the reference point 204 may comprise a structural feature 206 that may be associated with the composite layup 164) 

Consider Claims 2 and 3. 
Pham teaches: 
2. (Withdrawn) The method of claim 1 further comprising: analyzing contrast within the thermographic images to identify a feature at the laminate that is thermally distinct from its surroundings.(Pham: [0043] In an embodiment, the method may include displaying the real-time thermal image 188 on a display device 110 coupled to the infrared camera 182. The method may include visually inspecting with the human eye (i.e., manually inspecting), the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 within a tow band 160 which may be representative of a missing tow 194 as mentioned above with regard to FIG. 4.)
3. (Withdrawn) The method of claim 2 further comprising: classifying the feature based on a least one of a size of the feature, a shape of the feature, or a difference in temperature between the feature and its surroundings. (Pham: [0044] Step 308 of the method 300 of FIG. 7 may include comparing the real-time thermal image 188 to a baseline thermal image 186 of the composite layup 164. For example, the method may include the use of a comparator 104 which may form part of a processor 102 of a computer-based system 100. The comparator 104 may perform a comparative analysis of the real-time thermal image 188 of the composite layup 164 relative to a baseline thermal image 186 of the composite layup 164. In this regard, the method may include automated inspection of the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 of the composite layup 164 relative to the heat signature 190 of a composite layup 164 in a baseline thermal image 186.)

Consider Claims 39 and 4. 
Pham teaches: 
39. (Original) A method of controlling a tape laying process, the method comprising: (Pham: [0019], [0025], [0029]-[0030], [0034] Figures 1-4)
39. laying up tape on surface; (Pham [0019] applying a prepreg tow band 160 or prepreg composite tape onto a substrate 166, [0020] each one of the tow bands 160 may be comprised of a plurality of individual tows 154, Pham [0034] applying courses 162 of tow band 160 to a substrate 166)
39. while laying up the tape, inspecting the surface on which it is laid up as well as the laid up tape using IR imaging; (Pham: [0026] With a relatively high resolution infrared camera 182 and with magnification of the real-time thermal image 188, detection of a missing tow 194 within a tow band 160 such as by visual inspection (e.g., by the human eye) of the real-time thermal image 188 may reveal a localized difference 192 in the heat signature 190 of the area of the missing tow 194 relative to the remainder of the tow band 160. )
39. reviewing the IR imaging for out of tolerance conditions; (Pham: [0037] As indicated earlier, the processor 102 may be configured to identify a longitudinal position (not show) and/or a lateral position ( e.g., a course location 210-FIG. 4) of the missing tow 194 in the composite layup 164 corresponding to the ply depth 212 of the missing tow 194…. As indicated above, such rework may require removal of one or more of the composite plies overlaying the region of the missing tow 194, and replacing the plies with a composite patch to bring the area of the missing tow 194 to within design tolerances.)
39. and stopping the tape laying if an out of tolerance condition is detected. (Pham: [0038] Referring to FIG. 6, shown is a block diagram of a tow detection system 100 for detecting missing tows 194 in a composite layup 164 such as on an automated fiber placement machine 150. In FIG. 6, the automated fiber placement machine 150 may include the infrared camera 182 as indicated above for recording real-time thermal images 188 of a tow band 160 applied to a substrate 166 by the fiber placement head 152.)
 (Pham: [0038] Referring to FIG. 6, shown is a block diagram of a tow detection system 100 for detecting missing tows 194 in a composite layup 164 such as on an automated fiber placement machine 150. In FIG. 6, the automated fiber placement machine 150 may include the infrared camera 182 as indicated above for recording real-time thermal images 188 of a tow band 160 applied to a substrate 166 by the fiber placement head 152.)

Consider Claims 34-35, and 36. 
Pham teaches: 
34. (Original) The system of claim 30 wherein: the heater is disposed upstream of the tape dispensers.(Pham: [0040] Step 302 of the method 300 of FIG. 7 may include comprising preheating a substrate 166 at a location in front of a point 158 where the tow 154 is applied to the substrate 166. For example, the preheating may occur and the location directly in front of a compaction roller 156 of a fiber placement head 152. Step 302 may include preheating the substrate 166 using a radiative heater 17 6 such as an infrared heater 178 for heating the resin. The method may include preheating the substrate 166 prior to applying a tow band 160 of a composite layup 164 on the substrate 166 to improve the tack of the tow band 160. The substrate 166 may comprise the surface of a tool 168 or the substrate 166 may comprise previously-applied tow bands 160.)
35. (Original) The system of claim 30 wherein: the heater is disposed downstream of the tape dispensers. (Pham: [0025] In FIG. 2, the infrared camera 182 may be configured to capture a field of view (not shown) of the composite layup 164 in the area where the tow band 160 has been placed by the compaction roller 156. In this manner, the infrared camera 182 may record an image of the tow band 160 as may be heated in response to heating of the substrate 166 by the infrared heater 178. In this regard, the infrared heater 178 may heat tow bands 160 that have been previously applied to the tool 168 surface. The field of view of the infrared camera 182 preferably captures at least a width of a tow band 160.)
36. (Original) The system of claim 30 wherein: a heater is disposed downstream of the tape dispensers, and a heater is disposed downstream of the tape dispensers. (Pham: [0025] In FIG. 2, the infrared camera 182 may be configured to capture a field of view (not shown) of the composite layup 164 in the area where the tow band 160 has been placed by the compaction roller 156. In this manner, the infrared camera 182 may record an image of the tow band 160 as may be heated in response to heating of the substrate 166 by the infrared heater 178. In this regard, the infrared heater 178 may heat tow bands 160 that have been previously applied to the tool 168 surface. The field of view of the infrared camera 182 preferably captures at least a width of a tow band 160.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 12-16, 21-26, 30-33, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”), in view of Chen et al. (Terry Y. Chen,  Ming-Hsuan Kuo, Converting the infrared thermal image into temperature field for detection the defects inside materials Proceedings Volume 8759, Eighth International Symposium on Precision Engineering Measurement and Instrumentation; 87594L (2013) https://doi.org/10.1117/12.2015771), hereby referred to as “Chen”. 

Consider Claims 1, 5-6, 12-13, 21-22 and 30-31. 
Pham teaches: 
- The method of Claims 1-4, the method of Claim 12, the medium of Claim 21, the system of Claim 30 and the method of Claim 39. (Pham: [0019], [0025], [0029]-[0030], [0034] Figures 1-4,)
- 5. (Withdrawn) The method of claim 2 wherein: pixel values within the thermographic images correspond with temperatures, and the method further comprises: / 13. (Original) The method of claim 12 wherein: pixel values within the thermographic images correspond with temperatures, and the method further comprises: / 22. (Original) The medium of claim 21 wherein: pixel values within the thermographic images correspond with temperatures, and the method further comprises: / 31. (Original) The system of claim 30 wherein: pixel values within the thermographic images correspond with temperatures, (Pham Fig. 5 [0029] displaying one or more thermal images of a composite layup 164, Pham [0031] The difference in the heat signature 190 in the area of the missing tow 194 may occur as a result of a greater amount of heat from underlying substrate 166 (e.g., tool 168 surface or previously-applied tow) radiating upwardly through the gap in the tow band 160 due to the missing tow 194, relative to the amount of heat radiated upwardly through the tows 154 on opposite sides (i.e., lengthwise edges) of the missing tow 194))
5. identifying regions that have different temperatures, based on differences between values of neighboring pixels; / 13. identifying regions that have different temperatures, based on differences between values of neighboring pixels; / 22. identifying regions that have different temperatures, based on differences between values of neighboring pixels; / 31. and the controller identifies regions that have different temperatures based on differences between values of neighboring pixels, (Pham [0031] the missing tow 194 may be represented as a localized difference 192 in the heat signature 190 in the area of the missing tow 194 relative to the heat signature 190 of the remainder of the same tow band 160. [0032] the region of a missing tow 194 may appear lighter in color or shade such as gray shade relative to the remaining portions of the tow band 160)
Pham does not teach: 
5. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 13. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 22. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 31. and assigns neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions.
Chen teaches: 
- A method and system for infrared thermography inspection for defect detection (Chen: page 2 Introduction)
(Chen page 4, section 3.1. Relation between infrared sensing and temperature, Equation 6 and Fig. 3 shows a typical correspondence (black line) between the apparent temperature and the gray level of thermal image); 
- 5. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 13. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 22. and assigning neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. / 31. and assigns neighboring pixels that have differences in temperature of more than one degree Fahrenheit to different regions. (Chen page 5 section 3.2 Relation between the IR camera’s gray level image and temperature, Figure 3 and Fig, 5 depending on the IR camera temperature resolution and the gray level resolution. The modification to Chen is an obvious design choice from Fig, 3 and Fig, 5 depending on the IR camera temperature resolution and the gray level resolution)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify Pham’s method and system for thermal image detection of composite structures with the defect detection algorithm of Chen as they are both related to image processing of thermal image data.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Pham in order to improve the overall accuracy using Chen’s gray-scale conversion of thermal image data to identify thermal image changes and potential defects. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained 

Consider Claims 6, 15, 24 and 32. 
The combination of Pham and Chen teaches: 
6. (Withdrawn) The method of claim 5 wherein: neighboring pixels that have differences in temperature between one and fifty degrees Fahrenheit are assigned to different regions. / 15. (Original) The method of claim 13 wherein: neighboring pixels that have differences in temperature one and fifty degrees Fahrenheit are assigned to different regions. / 24. (Original) The medium of claim 22 wherein: neighboring pixels that have differences in temperature between one and fifty degrees Fahrenheit are assigned to different regions. / 32. (Original) The system of claim 31 wherein: neighboring pixels that have differences in temperature between one and fifty degrees Fahrenheit are assigned to different regions. (Pham [0031] The difference in the heat signature 190 in the area of the missing tow 194 may occur as a result of a greater amount of heat from underlying substrate 166 (e.g., tool 168 surface or previously-applied tow) radiating upwardly through the gap in the tow band 160 due to the missing tow 194, relative to the amount of heat radiated upwardly through the tows 154 on opposite sides (i.e., lengthwise edges) of the missing tow 194), [0032] the region of a missing tow 194 may appear lighter in color or shade such as gray shade relative to the remaining portions of the tow band 160. Chen page 4, section 3.1. Relation between infrared sensing and temperature, Equation 6 and Fig. 3 shows a typical correspondence (black line) between the apparent temperature and the gray level of thermal image page 5 section 3.2 Relation between the IR camera’s gray level image and temperature, Figure 3 and Fig, 5 depending on the IR camera temperature resolution and the gray level resolution.)

Consider Claims 2, 3, 14 and 23. 
The combination of Pham and Chen teaches: 
2. (Withdrawn) The method of claim 1 further comprising: analyzing contrast within the thermographic images to identify a feature at the laminate that is thermally distinct from its surroundings.(Pham: [0043] In an embodiment, the method may include displaying the real-time thermal image 188 on a display device 110 coupled to the infrared camera 182. The method may include visually inspecting with the human eye (i.e., manually inspecting), the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 within a tow band 160 which may be representative of a missing tow 194 as mentioned above with regard to FIG. 4.)
3. (Withdrawn) The method of claim 2 further comprising: classifying the feature based on a least one of a size of the feature, a shape of the feature, or a difference in temperature between the feature and its surroundings. (Pham: [0044] Step 308 of the method 300 of FIG. 7 may include comparing the real-time thermal image 188 to a baseline thermal image 186 of the composite layup 164. For example, the method may include the use of a comparator 104 which may form part of a processor 102 of a computer-based system 100. The comparator 104 may perform a comparative analysis of the real-time thermal image 188 of the composite layup 164 relative to a baseline thermal image 186 of the composite layup 164. In this regard, the method may include automated inspection of the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 of the composite layup 164 relative to the heat signature 190 of a composite layup 164 in a baseline thermal image 186.)
14. (Original) The method of claim 13 further comprising: determining whether a region represents a lane of tape or the surface of the laminate, based on the temperatures of the regions. (Pham: [0043] In an embodiment, the method may include displaying the real-time thermal image 188 on a display device 110 coupled to the infrared camera 182. The method may include visually inspecting with the human eye (i.e., manually inspecting), the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 within a tow band 160 which may be representative of a missing tow 194 as mentioned above with regard to FIG. 4.)
23. (Original) The method of claim 21 wherein the method further comprises: determining whether a region represents a lane of tape or the surface of the laminate, based on temperatures of the regions. (Pham: [0043] In an embodiment, the method may include displaying the real-time thermal image 188 on a display device 110 coupled to the infrared camera 182. The method may include visually inspecting with the human eye (i.e., manually inspecting), the real-time thermal image 188 of the composite layup 164 for a localized difference 192 in the heat signature 190 within a tow band 160 which may be representative of a missing tow 194 as mentioned above with regard to FIG. 4.)

Consider Claims 7, 16, 25 and 33. 
The combination of Pham and Chen teaches: 
16. (Original) The method of claim 12 further comprising: determining a direction of the lanes of tape; / 25. (Original) The medium of claim 21 further comprising: determining a (Pham: [0029] The processor 102 may include the display device 110 for displaying one or more thermal images of a composite layup 164 to allow an operator to visually observe the real-time thermal images 188 ( e.g., video) recorded by the infrared camera 182 such as during operation of the automated fiber placement machine 150. The processor 102 may additionally include a comparator 104 which may be configured to determine whether a tow 154 is missing from the tow band 160 by comparing a heat signature 190 of the composite layup 164 in a real-time thermal image 188 (FIG. 4) to the heat signature 190 of a composite layup 164 in a baseline thermal image 186 (FIG. 3))
16. for each lane of tape, identifying a boundary at which temperature changes by more than a threshold amount when proceeding in the direction; / 25. for each lane of tape, identifying a boundary at which temperature changes by more than a threshold amount when proceeding in the direction; / 33. and for each lane of tape, identifies a boundary at which temperature changes by more than a threshold amount when proceeding in the direction, wherein for each lane of tape, (Pham [0030]-[0031] In FI GS. 3-4, the comparator 104 may be configured to determine whether a tow 154 is missing from a tow band 160 by comparing a heat signature 190 of the composite layup 164 in the real-time thermal image 188 to the heat signature 190 of a composite layup 164 of the baseline thermal image 186. [0033] FIG. 4 illustrates a localized difference 192 in the heat signature 190 of the tow band 160 in the area of the missing tows 194. Each missing tow 194. [0034])
7. (Withdrawn) The method of claim 2 wherein: determining a location of the feature by: / 33. the controller determines a location of a corresponding boundary at the (Pham [0030]-[0031] In FI GS. 3-4, the comparator 104 may be configured to determine whether a tow 154 is missing from a tow band 160 by comparing a heat signature 190 of the composite layup 164 in the real-time thermal image 188 to the heat signature 190 of a composite layup 164 of the baseline thermal image 186. [0033] FIG. 4 illustrates a localized difference 192 in the heat signature 190 of the tow band 160 in the area of the missing tows 194. Each missing tow 194. [0034])
7. determining a position of an infrared camera at a time when a thermographic image was generated; / 16. determining a position of an infrared camera at a time when a thermographic image was generated; / 25. determining a position of an infrared camera at a time when the thermographic image was generated; / 33. determining a position of an infrared camera at a time when the thermographic image was generated, (Pham: [0042] Step 306 of the method 300 of FIG. 7 may include generating a real-time thermal image 188 of the composite layup 164 while the tow band 160 is being applied to the substrate 166. In an embodiment, the method may include generating the real-time thermal image 188 using an infrared camera 182. In this regard, the method may include positioning an infrared camera 182 behind a point 158 where the tow 154 is applied to the substrate 166. For example, Step 306 may include positioning an infrared camera 182 behind a compaction roller 156 of a fiber placement head 152 relative to a direction of head movement 184.)
7. determining a coordinate of the feature as depicted within the thermographic image; / 16. determining a coordinate of the boundary as depicted within the thermographic image; / 25. determining a coordinate of the boundary as depicted within the thermographic image; / 33. determining a coordinate of the corresponding boundary as depicted within the thermographic image, (Pham: [0034] In FIG. 4, the processor 102 may be configured to identify a location and/or position of a missing tow 194 such as by reference to a reference point 204 of the composite layup 164. For example, the reference point 204 may comprise a predetermined longitudinal and/or lateral location of a reference coordinate system 208 100 associated with a tow laydown program 106. The tow laydown program 106 may comprise a computer program such as a numerical control (NC) program having computer-readable instructions for controlling the operation of the automated fiber placement machine 150 for applying courses 162 of tow band 160 to a substrate 166.)
7. and determining the location at the laminate based on the position of the infrared camera and the coordinate of the feature. / 16. and determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary. / 25. and determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary. / 33. and determining the location based on the position of the infrared camera and the coordinate of the corresponding boundary. (Pham [0024] Referring to FIGS. 1-2, the automated fiber placement machine 150 may include an infrared camera 182. The infrared camera 182 may be mounted to the fiber placement head 152 and may be configured to generate a real-time thermal image 188 of the composite layup 164 during the application of the tow band 160 to the substrate 166. In an embodiment, the infrared camera 182 may be positioned behind a location where the tow band 160 is compacted against the substrate 166) [0034] The processor 102 may be configured to identify a location of the opposite ends of the missing tow 194 with regard to the reference point 204 associated with the NC program. In an embodiment, the reference point 204 may comprise a structural feature 206 that may be associated with the composite layup.)

Claims 11, 20-29, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pham et al. (US PGPub US 2014/0124120 A1, hereby referred to as “Pham”), in view of Chen et al. (Terry Y. Chen,  Ming-Hsuan Kuo, Converting the infrared thermal image into temperature field for detection the defects inside materials Proceedings Volume 8759, Eighth International Symposium on Precision Engineering Measurement and Instrumentation; 87594L (2013) https://doi.org/10.1117/12.2015771), hereby referred to as “Chen”, further in view of Examiner’s Official Notice. 

The combination of Pham and Chen teaches the methods of claims 1, 12 and 21 and the system of claim 30, wherein the system and method is utilized in a heating device such as a forced hot air heater. (Pham: [0023] The heating device 17 4 may be provided as a radiative heater 176 such as an infrared heater 178 for heating the substrate 166 and/or for preheating the tow band 160 prior to contact of the tow band 160 with the substrate 166. However, the heating device 174 may be provided in alternative configurations such as a forced hot air heater 180)
The combination of Pham and Chen fails to expressly teach claims 11, 20, 29 and 38, wherein the embodiment is part of an aircraft. 
Examiner takes Official Notice that the following embodiments as proposed by dependent claims 11, 20, 29 and 38 would be obvious modifications for one of ordinary skill in the art to the combination of Pham and Chen. Specifically, the use of the system and method proposed by the combination would be notable to use in the following: 
11. (Withdrawn) A portion of an aircraft assembled according to the method of claim 1.
20. (Original) A portion of an aircraft assembled according to the method of claim 12.
29. (Original) A portion of an aircraft assembled according to the method defined by the instructions stored on the computer readable medium of claim 21.

It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify the combination of Pham and Chen for thermal image analysis and defect detection as they are all related to image processing of thermal image data, which is leveraged in aircraft technology.  The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to incorporate the combination of Pham and Chen into aircrafts as a natural extension of a known technique that could easily be leveraged and substituted for aircraft usage, without changing a “fundamental” operating principle of the combination of Pham and Chen. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

8.-10. (Cancelled)
17.-19. (Original)
26.-28. (Original)
37. (Cancelled)
40.-47. (Cancelled)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Gonze; Thomas J. et al, .US 20160102973 A1, METHOD AND SYSTEM FOR DETERMINING AND VERIFYING PLY ORIENTATION OF A COMPOSITE LAMINATE
Kok Jakob Steven Marten et al., US 20170320242 A1, DEVICE FOR PRODUCING A REINFORCING STRUCTURE ON A MOLDED BODY SURFACE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

May 19, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662